DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 07/30/2021.

Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 8 and 15) of the instant application have been amended to recite an invention of configuring a terminal device to feedback equivalent channel measurement to a network device. The result of the equivalent channel measurement indicates a first element in a codebook. At least one candidate element comprising the first element is predefined in a codebook corresponding to a same rank. 
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 8 and 15. Specifically, the examiner’s best prior art by Krishnamurthy (US 2014/0177745 A1) does not teach “wherein for each candidate element among the at least two candidate elements, those ports indicated by the candidate element are at least partially different to those ports of each other candidate element among the at least two candidate elements” as recited in claims 1, 8 and 15. 
Therefore, claims 1, 8 and 15 are considered distinct from prior art and are allowable. Since claims 2-6 are depending on claim 1, claims 9-13 are depending on claim 8, and claims 16-20 are depending on claim 15, the dependent claims become allowable accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147.  The examiner can normally be reached on 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LIHONG YU/Primary Examiner, Art Unit 2631